Board of Tax Appeals, Nos. 2011-143 through 2011-148. This cause is pending before the court as an appeal from the Board of Tax Appeals.
Upon consideration of appellant Paul Macke’s motion to reclassify his merit brief, it is ordered by the court that the motion is granted and the merit brief of Paul Macke is reclassified as an amicus curiae brief.
It is further ordered by the court that the notice of appeal of Paul Macke is dismissed for lack of jurisdiction for failure to timely file the notice of appeal with the Board of Tax Appeals as required by R.C. 5717.04.